
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


INDEMNIFICATION AGREEMENT

        This INDEMNIFICATION AGREEMENT is made as of                        and
is entered into by and between Integrated Electrical Services, Inc., a Delaware
corporation (the "Company"), and                        ("Indemnitee").

R E C I T A L S:

        WHEREAS, the certificate of incorporation and bylaws of the Company
provide for the indemnification of the Company's directors and executive
officers to the maximum extent permitted from time to time under applicable law
and, along with the Delaware General Corporation Law, contemplate that the
Company may enter into agreements with respect to such indemnification; and

        WHEREAS, the Board of Directors of the Company has concluded that it is
reasonable, prudent and in the best interests of the Company s stockholders for
the Company to contractually obligate itself to indemnify certain of its
Authorized Representatives (defined below) so that they will serve or continue
to serve with greater certainty that they will be adequately protected.

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Indemnitee hereby agree as follows:

        1.    Definitions.    For purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following terms shall have the following respective meanings:

        "Authorized Representative" means (i) a director, officer, employee,
agent or fiduciary of the Company or any Subsidiary and (ii) a person serving at
the request of the Company or any Subsidiary as a director, officer, employee,
fiduciary or other representative of another Enterprise.

        "Enterprise" means any corporation, partnership, limited liability
company, association, joint venture, trust, employee benefit plan or other
entity.

        "Expenses" means all expenses, including (without limitation) reasonable
fees and expenses of counsel.

        "Liabilities" means all liabilities, including (without limitation) the
amounts of any judgments, fines, penalties, excise taxes and amounts paid in
settlement.

        "Proceeding" means any threatened, pending or completed claim, action
(including any action by or in the right of the Company), suit or proceeding
(whether formal or informal, or civil, criminal, administrative, legislative,
arbitrative or investigative) in respect of which Indemnitee is, was or at any
time becomes, or is threatened to be made, a party, witness, subject or target,
by reason of the fact that Indemnitee is or was an Authorized Representative or
a prospective Authorized Representative.

        "Subsidiary" means, at any time, (i) any corporation of which at least a
majority of the outstanding voting stock is owned by the Company at such time,
directly or indirectly through subsidiaries, and (ii) any other Enterprise in
which the Company, directly or indirectly, owns more than a 50% equity interest
at such time.

        2.    Interpretation.    (a) In this Agreement, unless a clear contrary
intention appears:

          (i)  the singular number includes the plural number and vice versa;

         (ii)  reference to any gender includes each other gender;

        (iii)  the words "herein," "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision;

--------------------------------------------------------------------------------






        (iv)  unless the context indicates otherwise, reference to any Section
means such Section hereof; and

         (v)  the words "including" (and with correlative meaning "include")
means including, without limiting the generality of any description preceding
such term.

        (b)   The Section headings herein are for convenience only and shall not
affect the construction hereof.

        (c)   No provision of this Agreement shall be interpreted or construed
against any party solely because that party or its legal representative drafted
such provision.

        (d)   In the event of any ambiguity, vagueness or other similar matter
involving the interpretation or meaning of this Agreement, this Agreement shall
be liberally construed so as to provide to Indemnitee the full benefits
contemplated hereby.

        (e)   If the indemnification to which Indemnitee is entitled as respects
any aspect of any claim varies between two or more provisions of this Agreement,
that provision providing the most comprehensive indemnification shall apply.

        3.    Limitation on Personal Liability.    To the fullest extent
permitted by applicable law, Indemnitee shall not be personally liable to the
Company or its stockholders or third parties for monetary damages for breach of
fiduciary duty as a director or officer of the Company or for actions taken as a
director or officer of the Company, provided that the foregoing shall not
eliminate or limit the liability of Indemnitee (i) for any breach of Indemnitee
s duty of loyalty to the Company or its stockholders, (ii) for acts or omissions
not in good faith or which involve intentional misconduct or a knowing violation
of law, (iii) under Section 174, as amended, of the Delaware General Corporation
Law relating to unlawful dividend payments and unlawful stock purchases or
redemptions or (iv) for any transaction from which Indemnitee derived an
improper personal benefit.

        4.    Indemnity.    (a) Subject to the following provisions of this
Agreement, the Company shall hold harmless and indemnify Indemnitee against all
Expenses and Liabilities actually incurred by Indemnitee in connection with any
Proceeding; provided, however, that no indemnity shall be paid by the Company
pursuant to this Agreement:

          (i)  for amounts actually paid to Indemnitee pursuant to one or more
policies of directors and officers liability insurance maintained by the Company
or pursuant to a trust fund, letter of credit or other security or funding
arrangement provided by the Company; provided, however, that if it should
subsequently be determined that Indemnitee is not entitled to retain any such
amount, this clause (i) shall no longer apply to such amount;

         (ii)  in respect of remuneration paid to Indemnitee if it shall be
determined by a final judgment or other final adjudication that payment of such
remuneration was in violation of applicable law;

        (iii)  on account of Indemnitee s conduct which is finally adjudged to
constitute willful misconduct or to have been knowingly fraudulent, deliberately
dishonest or from which the Indemnitee derives an improper personal benefit; or

        (iv)  on account of any suit in which final judgment is rendered against
Indemnitee for an accounting of profits made from the sale or purchase by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended.

        (b)   If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for only a portion (but not, however, for the
total amount) of any Expenses or Liabilities actually incurred by Indemnitee in
connection with any Proceeding, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses and Liabilities to which Indemnitee
is entitled.

2

--------------------------------------------------------------------------------



If the indemnification provided for herein in respect of any Expenses or
Liabilities actually incurred by Indemnitee in connection with any Proceeding is
finally determined by a court of competent jurisdiction to be prohibited by
applicable law, then the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount paid or payable by Indemnitee as a result of such
Expenses and Liabilities in such proportion as is appropriate to reflect (i) the
relative benefits received by the Company on the one hand and Indemnitee on the
other hand from the events, circumstances, conditions, happenings, actions or
transactions from which such Proceeding arose, (ii) the relative fault of the
Company (including its other Authorized Representatives) on the one hand and of
Indemnitee on the other hand in connection with the events, circumstances and
happenings which resulted in such Expenses and Liabilities, such relative fault
to be determined by reference to, among other things, the parties relative
intent, knowledge, access to information and opportunity to correct or prevent
the events, circumstances and/or happenings resulting in such Expenses and
Liabilities, and (iii) any other relevant equitable considerations, it being
agreed that it would not be just and equitable if such contribution were
determined by pro rata or other method of allocation which does not take into
account the foregoing equitable considerations.

        (c)   The indemnification provided herein shall be applicable only to
Proceedings commenced after the date hereof, regardless, however, of whether
they arise from acts, omissions, facts or circumstances occurring before or
after the date hereof.

        (d)   The indemnification provided herein shall be applicable whether or
not negligence of Indemnitee is alleged or proved, and regardless of whether
such negligence be contributory or sole.

        (e)   Amounts paid by the Company to Indemnitee under this Section 4 are
subject to refund by Indemnitee as provided in Section 8.

        5.    Notification and Defense of Claims.    (a) Promptly after the
receipt by Indemnitee of notice of the commencement of any Proceeding,
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Agreement, notify the Company of the commencement of such Proceeding;
provided, however, that the omission to so notify the Company will not relieve
the Company (i) from any liability which it may have to Indemnitee under this
Agreement unless, and then only to the extent that, such omission results in
insufficient time being available to permit the Company or its counsel to
effectively defend against or make timely response to any loss, claim, damage,
liability or expense resulting from such Proceeding or otherwise has a material
adverse effect on the Company s ability to promptly deal with such loss, claim,
damage, liability or expense or (ii) from any liability which it may have to
Indemnitee otherwise than under this Agreement.

        (b)   The following provisions shall apply with respect to any such
Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:

          (i)  The Company shall be entitled to participate therein at its own
expense.

         (ii)  Except as otherwise provided below, to the extent it may elect to
do so, the Company (jointly with any other indemnifying party similarly
notified) will be entitled to assume the defense thereof, with counsel of its
own selection reasonably satisfactory to Indemnitee. After notice from the
Company to Indemnitee of its election so to assume the defense thereof, the
Company will not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee in connection with the defense of such
Proceeding other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ separate counsel in such
Proceeding but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (1) the employment of separate counsel by Indemnitee has been
authorized by the Company; (2) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such Proceeding; or (3) the

3

--------------------------------------------------------------------------------






Company shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases the reasonable fees and expenses of
Indemnitee s counsel shall be borne by the Company. The Company shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Company or as to which Indemnitee shall have made the conclusion provided for in
(2) above. Nothing in this subparagraph (ii) shall affect the obligation of the
Company to indemnify Indemnitee against Expenses and Liabilities paid in
settlement for which it is otherwise obligated hereunder.

        (iii)  The Company shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any Proceedings or claims
effected without its prior written consent. The Company shall not settle any
Proceeding or claim in any manner which would impose any penalty or limitation
on Indemnitee without Indemnitee s prior written consent. Neither the Company
nor Indemnitee will unreasonably withhold or delay its consent to any proposed
settlement.

        6.    Advancement of Expenses, etc.    If requested to do so by
Indemnitee with respect to any Proceeding, the Company shall advance to or for
the benefit of Indemnitee, prior to the final disposition of such Proceeding,
the Expenses actually incurred by Indemnitee in investigating, defending or
appealing such Proceeding. Any judgments, fines or amounts to be paid in
settlement of any Proceeding shall also be advanced by the Company upon request
by Indemnitee. Advances made by the Company under this Section 6 are subject to
refund by Indemnitee as provided in Section 8.

        7.    Right of Indemnitee to Bring Suit.    (a) If a claim for
indemnification or a claim for an advance under this Agreement is not paid in
full by the Company within 30 days after receipt by the Company from Indemnitee
of a written request or demand therefor, Indemnitee may bring suit against the
Company to recover the unpaid amount of the claim. If, in any such action,
Indemnitee makes a prima facie showing of entitlement to indemnification under
this Agreement, the Company shall have the burden of proving that
indemnification is not required under this Agreement. The only defense to any
such action shall be that indemnification is not required by this Agreement.

        (b)   In the event that any action is instituted by Indemnitee to
enforce Indemnitee s rights or to collect monies due to Indemnitee under this
Agreement and if Indemnitee is successful in such action, the Company shall
reimburse Indemnitee for all Expenses incurred by Indemnitee with respect to
such action.

        8.    Repayment Obligation of Indemnitee.    If the Company advances or
pays any amount to Indemnitee under Section 4, 6 or 7 and if it shall thereafter
be finally adjudicated that Indemnitee was not entitled to be indemnified
hereunder for all or any portion of such amount, Indemnitee shall promptly repay
such amount or such portion thereof, as the case may be, to the Company. If the
Company advances or pays any amount to Indemnitee under Section 4, 6 or 7 and if
Indemnitee shall thereafter receive all or a portion of such amount under one or
more policies of directors and officers liability insurance maintained by the
Company or pursuant to a trust fund, letter of credit or other security or
funding arrangement provided by the Company, Indemnitee shall promptly repay
such amount or such portion thereof, as the case may be, to the Company.

        9.    Changes in Law.    If any change after the date of this Agreement
in any applicable law, statute or rule expands the power of the Company to
indemnify Authorized Representatives, such change shall be within the purview of
Indemnitee s rights and the Company s obligations under this Agreement. If any
change after the date of this Agreement in any applicable law, statute or rule
narrows the right of the Company to indemnify an Authorized Representative, such
change shall, to the fullest extent permitted by applicable law, leave this
Agreement and the parties rights and obligations hereunder unaffected.

4

--------------------------------------------------------------------------------




        10.    Continuation of Indemnity.    All agreements and obligations of
the Company hereunder shall continue during the period Indemnitee is an
Authorized Representative, and shall continue after Indemnitee has ceased to
occupy such position or have such relationship so long as Indemnitee shall be
subject to any possible Proceeding.

        11.    Nonexclusivity.    The indemnification and other rights provided
by any provision of this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may be entitled under (i) any statutory or common
law, (ii) the Company s certificate of incorporation, (iii) the Company s
bylaws, (iv) any other agreement or (v) any vote of stockholders or
disinterested directors or otherwise, both as to action in Indemnitee s official
capacity and as to action in another capacity while occupying any of the
positions or having any of the relationships referred to in this Agreement.
Nothing in this Agreement shall in any manner affect, impair or compromise any
indemnification Indemnitee has or may have by virtue of any agreement previously
entered into between Indemnitee and the Company.

        12.    Severability.    If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable (i) the validity, legality or
enforceability of the remaining provisions of this Agreement shall not be in any
way affected or impaired thereby and (ii) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable. Each
provision of this Agreement is a separate and independent portion of this
Agreement.

        13.    Modification and Waiver.    No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties. No waiver of any of the provisions of this Agreement shall be
binding unless executed in writing by the person making the waiver nor shall
such waiver constitute a continuing waiver.

        14.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be addressed (i) if to
the Company, at its principal office address as shown on the signature page
hereof or such other address as it may have designated by written notice to
Indemnitee for purposes hereof, directed to the attention of the Secretary and
(ii) if to Indemnitee, at Indemnitee s address as shown on the signature page
hereof or to such other address as Indemnitee may have designated by written
notice to the Company for purposes hereof. Each such notice or other
communication shall be deemed to have been duly given if (a) delivered by hand
and receipted for by the party to whom said notice or other communication shall
have been directed, (b) transmitted by facsimile transmission, at the time that
receipt of such transmission is confirmed, or (c) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed.

        15.    Governing Law.    This Agreement shall be deemed to be a contract
made under, and shall be governed by and construed and enforced in accordance
with, the internal laws of the State of Texas without regard to principles of
conflicts of law.

        16.    Heirs, Successors and Assigns.    (a) This Agreement shall be
binding upon, inure to the benefit of and be enforceable by (i) Indemnitee and
Indemnitee s personal or legal representatives, executors, administrators,
heirs, devisees and legatees and (ii) the Company and its successors and
assigns. This Agreement shall not inure to the benefit of any other person or
Enterprise.

        (b)   The Company agrees to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used herein, the term "Company" shall include any successor
to its business and/or assets as

5

--------------------------------------------------------------------------------




aforesaid which executes and delivers the assumption and agreement provided for
in this Section 16 or which otherwise becomes bound by all terms and provisions
of this Agreement by operation of law.

        ENTERED into on the day and year first above written.

    THE COMPANY:
 
 
INTEGRATED ELECTRICAL SERVICES, INC.
 
 
By:
       

--------------------------------------------------------------------------------

    Address: 1800 West Loop South, Suite 500
Houston, Texas 77027     Facsimile: (713) 860-1599
 
 
INDEMNITEE:
 
 
  
       

--------------------------------------------------------------------------------

    Address: 1800 West Loop South, Suite 500
Houston, Texas 77027     Facsimile: (713) 860-1599

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7

